           Case 1:20-cv-04398-ER Document 5 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DUONE MORRISON,

                                 Petitioner,
                                                                  20 Civ. 4398 (ER)
                     -against-
                                                                       ORDER
 WILLIAM F. KEYSER,

                                 Respondent.

EDGARDO RAMOS, United States District Judge:

       Having examined this petition under 28 U.S.C. § 2254, the Court hereby ORDERS that:

       The Clerk of Court shall serve a copy of this order and of the petition on the Attorney

General of the State of New York by certified mail to 28 Liberty Street, New York, New York

10005, and on the District Attorney of Albany County by certified mail to Albany County

Judicial Center, 6 Lodge Street, 4th Floor, Albany, New York 12207.

       Within sixty days of the date of this order, Respondent shall file and serve (1) an answer

to the petition and (2) the transcripts and briefs identified in Rule 5 of the Rules Governing

§ 2254 Cases in the United States District Courts.

       Petitioner may file and serve reply papers, if any, within thirty days from the date he is

served with Respondent’s answer.

SO ORDERED.

 Dated:    June 10, 2020
           New York, New York

                                                                EDGARDO RAMOS
                                                              United States District Judge
